Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered.

Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive.
The applicant argues that none of the references, alone or in combination, discloses positioning the IR light source next to the IR sensor such that a time of flight of the IR light illuminated by the IR light source and received by the IR sensor is used to calculate a distance of the subject from the beam splitter; and splitting the beam into two identical beams, a first beam and a second beam, each of the first and second beams having the visible light and the IR light.
The examiner respectfully disagrees with the applicant.  It is noted that You discloses wherein the IR light source is positioned in close proximity of the IR sensor such that a time of flight of the IR light illuminated by the IR light source and received by the IR sensor is used to calculate a distance of the subject from the beam splitter (pars. 7, 10, 34, 35, 62-64; fig. 6, where the IR light source and the IR sensor is in close proximity of each other.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the IR light source next to the IR sensor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.); wherein the processor processes the IR image from the time of flight sensor and the calculated distance to generate depth information for the 2-D image of the subject (pars. 6, 35, where the depth information (distance from object) for the color image is calculated from the IR image generated by the second image sensor.  CAI discloses splitting into two identical beams, a first beam and a second beam, each of the first and second beams having the visible light and IR light, and the IR sensor to block the visible light and the visible light sensor to block the IR light (pars. 54-56; fig. 1, where the each split beam contains both the visible light and the IR light that needs to be filtered by either the visible light filter or the IR filter in order for one type of light to pass through).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 5-8, 11-13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2012/0105594) in view of Cai et al. (US 2020/0120291).
Regarding claim 1, YOU discloses a system comprising: 
an infra-red (IR) light source to illuminate a subject with IR light (pars. 34, 35, 63, 64; fig. 6); 
a beam splitter to receive a beam of visible light and IR light reflected by the subject (pars. 34, 35, 63, 64; fig. 6), the beam splitter to split the beam of visible light and IR light into a first beam and a second beam (pars. 34, 35, 63, 64; fig. 6); 
an IR sensor coupled to the beam splitter (pars. 34, 35, 63, 64; fig. 6), 
wherein the IR sensor is a time of flight sensor (pars. 5, 35, 7-10);
the IR sensor to receive and process the first beam to pass the IR light to generate an IR image (pars. 34, 35, 63, 64; fig. 6), 
wherein the IR light source is positioned in close proximity of the IR sensor such that a time of flight of the IR light illuminated by the IR light source and received by the IR sensor is used to calculate a distance of the subject from the beam splitter (pars. 7, 10, 34, 35, 62-64; fig. 6, where the IR light source and the IR sensor is in close proximity of each other.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the IR light source next to the IR sensor, since it has been held that rearranging parts of an invention involves only 
a visible light sensor coupled to the beam splitter (pars. 34, 35, 63, 64; fig. 6), 
the visible light sensor to receive and process the second beam to pass the visible light and to block the IR light to generate a visible light image (pars. 34, 35, 57, 63, 64; fig. 6).
a processor to receive and process the IR image from the IR sensor and the visible light image from the visible light sensor (par. 35, wherein the first image sensor 520 generates an image from the visible light (i.e. visible light image) and the second image sensor (i.e. IR sensor) generates an image with respect to the infrared light (i.e. IR image); also note pars. 63 and 64).
wherein the processor processes the visible light image to generate a 2-D image of the subject (pars. 5, 35, “color image” corresponds to the 2-D image of the subject).
wherein the processor processes the IR image from the time of flight sensor and the calculated distance to generate depth information for the 2-D image of the subject (pars. 6, 35, where the depth information (distance from object) for the color image is calculated from the IR image generated by the second image sensor.  

In the same field of endeavor, CAI discloses splitting into two identical beams, a first beam and a second beam, each of the first and second beams having the visible light and IR light, and the IR sensor to block the visible light and the visible light sensor to block the IR light (pars. 54-56; fig. 1, where the each split beam contains both the visible light and the IR light that needs to be filtered by either the visible light filter or the IR filter in order for one type of light to pass through).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify YOU to include the teachings of CAI in order to capture the color image and the infrared image.
Regarding claim 5, see teachings of claim 1.  YOU further discloses wherein the IR sensor is a time of flight sensor (par. 7).
Regarding claim 6, see teachings of claims 1 and 5.  YOU further discloses wherein the IR sensor includes the IR light source to operate as the time of flight sensor (par. 7).
Regarding claim 7, see teachings of claim 1.  YOU further discloses further comprising: a visible light source including light from the natural environment to illuminate the subject (pars. 34, 35, 63, 64; fig. 6, where the invisible light from the natural environment is implicitly disclosed).
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486